***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    KAROL NIETUPSKI v. NERIDA DEL CASTILLO
                  (AC 42003)
                         Alvord, Elgo and Devlin, Js.

                                   Syllabus

The plaintiff sought a legal separation from the defendant, and the defendant
    filed a cross complaint seeking to dissolve her marriage to the plaintiff.
    The court thereafter entered certain orders pendente lite regarding inter-
    national travel and education for the parties’ minor child, M. From that
    judgment, the plaintiff appealed to this court. Following a trial to the
    court, the court rendered judgment dissolving the parties’ marriage and
    entered certain orders, and the plaintiff filed an amended appeal. Held:
1. There was no merit to the plaintiff’s claim that the trial court violated
    the free exercise clause of the first amendment to the United States
    constitution by rendering a judgment of marital dissolution: although
    the plaintiff argued that, by dissolving the parties’ marriage, the court
    violated his right to free exercise of religion, he provided no legal author-
    ity to substantiate that assertion, and he did not allege that claim in his
    operative complaint or at trial; moreover, following the commencement
    of the plaintiff’s action, the defendant filed a cross complaint seeking
    a judgment of dissolution pursuant to the applicable statute (§ 46b-40
    (c) (1)), the constitutionality of which has previously been upheld by
    this court and, in light of that precedent, the plaintiff’s claim failed.
2. The trial court properly entered orders regarding the education of M and
    his ability to travel internationally with either parent as part of its
    judgment of dissolution:
    a. The trial court did not abuse its discretion in permitting M to remain
    enrolled at a public elemenatary school in West Hartford as the record
    contained evidence to substantiate the court’s factual findings and thus
    this court was not left with a firm conviction that a mistake had been
    made: the court found that M had made great strides in his educational
    development at the West Hartford school, and the court credited certain
    testimony from M’s guardian ad litem and the defendant that it was in
    M’s best interest to attend the West Hartford school given its close
    proximity to his home, and that the testimony adduced at trial was
    consistent with the court’s prior findings, which were made in connec-
    tion with its pendente lite orders relating to M’s education, including
    findings that the defendant had worked with special needs children for
    ten years as a paraprofessional and demonstrated extensive knowledge
    of M’s issues and diagnoses.
    b. The trial court did not abuse its discretion in permitting M to travel
    internationally on vacations with either party: the evidence supported
    the court’s findings that, because the parties both were born in foreign
    lands, M was learning three languages, and the defendant wanted M to
    visit her country of origin, Peru, to meet his extended family and to
    allow him to immerse himself in her culture, and the plaintiff presented
    no evidence at trial indicating that the defendant intended to remain in
    Peru with M; moreover, the court credited the testimony of the guardian
    ad litem that she supported M’s international travel, noting that there
    were no travel advisories for Peru and that Peru was a signatory to the
    Hague Convention, which provided the plaintiff with an avenue of
    redress against the defendant in the event she refused to return to the
    United States.
     Argued November 13, 2019—officially released February 25, 2020

                             Procedural History

  Action seeking a legal separation, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the defendant filed a cross complaint
for the dissolution of the parties’ marriage, and for other
relief; thereafter, the court, Prestley, J., entered certain
orders pendente lite, and the plaintiff appealed to this
court; subsequently, the matter was tried to the court,
Nastri, J.; judgment dissolving the marriage and grant-
ing certain other relief, and the plaintiff filed an
amended appeal. Affirmed.
  Karol Nietupski, self-represented, the appellant
(plaintiff).
  Christina Gill, with whom were Giovanna Shay,
and, on the brief, Ramona Mercado-Espinoza and
Enelsa Diaz, for the appellee (defendant).
                          Opinion

   ELGO, J. The self-represented plaintiff, Karol Nietup-
ski,1 appeals from the judgment of the trial court dissolv-
ing his marriage to the defendant, Nerida Del Castillo.
On appeal, the plaintiff claims that the court (1) violated
the free exercise clause of the first amendment by ren-
dering a judgment of marital dissolution, and (2)
improperly entered orders regarding the travel and edu-
cation of a minor child.2 We affirm the judgment of the
trial court.
   The relevant facts are largely undisputed. The plain-
tiff is a native of Poland and Polish is his first language.
The defendant is a native of Peru and Spanish is her
first language. In 2011, the parties were married in East
Hartford. Their sole child, Matthew, was born in 2013.
During the marriage, the parties resided in Glastonbury,
where Matthew attended prekindergarten.
  In early 2018, the plaintiff commenced an action for
legal separation. In response, the defendant filed an
answer and a cross complaint, in which she sought a
dissolution of the marriage.
   Months later, the defendant filed motions for orders
from the court pertaining to Matthew’s education and
international travel, to which the plaintiff objected and
filed responses that proposed alternate orders. The
court, Prestley, J., held a hearing on the motions, at
which both parties testified. The court also heard testi-
mony from Juan Melian, principal at Charter Oak Inter-
national Academy in West Hartford (Charter Oak), and
Michael Litke, principal at Naubuc Elementary School
in Glastonbury. In addition, the guardian ad litem for
the minor child testified that (1) she had ‘‘no objection’’
to international travel, and (2) she believed that ‘‘either
school [in West Hartford or Glastonbury] can address
[Matthew’s] needs adequately.’’
   On August 9, 2018, the court issued two pendente
lite orders relevant to this appeal. With respect to inter-
national travel, the court ordered that ‘‘each party shall
be permitted to travel with [Matthew] to their homes
of origin, in Peru and Poland, or on vacation to another
country, for up to two weeks vacation time during the
year.’’ The court further ordered that Matthew shall
attend Charter Oak in West Hartford.3 From that judg-
ment, the plaintiff timely appealed to this court.
  The parties thereafter entered into a parenting plan
agreement, which the court adopted as an order of the
court. On November 28, 2018, the plaintiff filed what
he termed a ‘‘request to change child school district.’’
In that pleading, the plaintiff sought an order requiring
Matthew to attend public school in Glastonbury, which
he alleged was ‘‘much higher ranked and safer’’ than
Charter Oak in West Hartford. The defendant filed an
objection to that request.
   In December, 2018, the court, Nastri, J., held a two
day trial on the plaintiff’s action for legal separation and
the defendant’s cross complaint seeking a dissolution
of marriage. During his direct examination of the defen-
dant, the self-represented plaintiff asked if she was ‘‘fine
with legally separating’’ instead of having the marriage
dissolved. The defendant answered in the negative, stat-
ing: ‘‘No, I need a divorce because [the plaintiff] has
abused me emotionally and physically, not just me, but
also my son. I cannot be with somebody who’s harmed
me.’’ The court, as sole arbiter of credibility, was free
to accept that testimony. See Kiniry v. Kiniry, 299
Conn. 308, 336–37, 9 A.3d 708 (2010).
   On January 16, 2019, the court rendered judgment
dissolving the parties’ marriage pursuant to General
Statutes § 46b-40 (c) (1), finding that it had broken
down irretrievably.4 The court thus declared ‘‘the par-
ties single and unmarried.’’ As part of its judgment of
dissolution, the court made numerous factual findings
and fashioned various orders. The court found, with
respect to educational orders, that the testimony
adduced at the dissolution trial ‘‘was consistent with
Judge Prestley’s findings and this court sees no reason
to deviate from her conclusions.’’ For that reason, the
court denied the plaintiff’s November 28, 2018 motion
to change Matthew’s school district, and instead
ordered that ‘‘[t]he defendant shall determine which
school Matthew attends.’’ The court further ordered
that ‘‘[e]ach party shall have two weeks exclusive vaca-
tion time with Matthew’’ per year, which ‘‘may include
travel outside the United States.’’
  On January 23, 2019, the plaintiff filed an amended
appeal with this court, which indicated that he was
appealing from the January 16, 2019 judgment of disso-
lution.5 He filed a motion for reargument and reconsid-
eration in the trial court that same day, which the court
subsequently denied.6
                             I
  We first consider the plaintiff’s claim that the court
violated the free exercise clause of the first amendment
to the United States constitution by rendering a judg-
ment of marital dissolution pursuant to § 46b-40 (c)
(1).7 That contention is without merit.
   In his principal appellate brief, the plaintiff alleges
that ‘‘[c]ivil laws granting divorce . . . are morally
wrong because the state therein usurps an authority to
which it has no right whatsoever. It is obvious that the
state unlawfully invades an area of religious liberty in
which it has no competence when it claims the power to
dissolve a marriage lawfully contracted by two baptized
persons such contract is a sacrament. Marriage belongs
to God.’’ By dissolving the parties’ marriage, the plaintiff
argues, the court violated his right to free exercise of
religion.
   The plaintiff has provided no legal authority that sub-
stantiates his bald assertion.8 In his principal appellate
brief, the plaintiff alleges that he sought a judgment of
legal separation because ‘‘divorce is [a] great offense’’
to his religious beliefs. No such allegation was con-
tained in his operative complaint or advanced at trial.
Moreover, the record plainly indicates that, following
the commencement of the plaintiff’s action, the defen-
dant filed a cross complaint, in which she sought a
judgment of dissolution pursuant to § 46b-40 (c) (1).
   This court previously has rejected a first amendment
challenge in such circumstances. As we explained: ‘‘The
United States Supreme Court has consistently held that
the right of free exercise does not relieve an individual
of the obligation to comply with a valid and neutral
law of general applicability on the ground that the law
proscribes (or prescribes) conduct that his religion pre-
scribes (or proscribes). . . . [Section] 46b-40 (c) (1) is
a valid and neutral law of general applicability. The
statute does not in any manner infringe on the defen-
dant’s right to exercise his religious beliefs merely
because it permits the plaintiff to obtain a divorce from
him against his wishes.’’ (Citation omitted; internal quo-
tation marks omitted.) Grimm v. Grimm, 82 Conn.
App. 41, 45, 844 A.2d 855 (2004), rev’d in part on other
grounds, 276 Conn. 377, 886 A.2d 391 (2005), cert.
denied, 547 U.S. 1148, 126 S. Ct. 2296, 164 L. Ed. 2d 815
(2006); see also Joy v. Joy, 178 Conn. 254, 256, 423 A.2d
895 (1979) (upholding constitutionality of § 46b-40 (c)
(1) generally). This court thus concluded that the ren-
dering of a judgment of dissolution pursuant to § 46b-
40 (c) (1) ‘‘does not violate [a party’s] right to exercise
his religious beliefs.’’ Grimm v. Grimm, supra, 46. In
light of that precedent, the plaintiff’s claim fails.
                            II
  The plaintiff also challenges certain orders entered
by the court pursuant to General Statutes § 46b-56 as
part of its judgment of dissolution. Specifically, he
claims that the court abused its discretion in permitting
Matthew (1) to remain enrolled at Charter Oak and (2)
to travel internationally. We disagree.
   We begin by noting that ‘‘[t]he standard of review in
family matters is well settled. An appellate court will
not disturb a trial court’s orders in domestic relations
cases unless the court has abused its discretion or it
is found that it could not reasonably conclude as it did,
based on the facts presented. . . . It is within the prov-
ince of the trial court to find facts and draw proper
inferences from the evidence presented. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action. . . . [T]o conclude that the trial court
abused its discretion, we must find that the court either
incorrectly applied the law or could not reasonably
conclude as it did. . . . Appellate review of a trial
court’s findings of fact is governed by the clearly errone-
ous standard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed.’’ (Internal quotation marks
omitted.) Powell-Ferri v. Ferri, 326 Conn. 457, 464, 165
A.3d 1124 (2017).
                            A
   As the court below observed, whether Matthew
would attend school in West Hartford or Glastonbury
was a major dispute between the parties. In its memo-
randum of decision, the court found that, although Mat-
thew was ‘‘the least prepared student in his kindergar-
ten class’’ when he enrolled at Charter Oak, he ‘‘has
made great strides in his educational development with
the individual attention he is receiving and now is
almost functioning at grade level.’’ The court expressly
credited the testimony of the guardian ad litem, who
‘‘recommended that Matthew continue [to attend Char-
ter Oak], primarily because it would not be in Matthew’s
best interests to uproot him from his current circum-
stances.’’ The court also credited testimony from the
defendant and the guardian ad litem that it was in Mat-
thew’s best interests to attend Charter Oak given its
close proximity to his West Hartford home.9 The court
further noted that both Glastonbury and West Hartford
have ‘‘excellent, comparable school systems . . . .’’
   In addition, the court reiterated Judge Prestley’s
August 9, 2018 findings that the defendant had ‘‘worked
with special needs children for ten years as a parapro-
fessional and was aware of milestones that her child
wasn’t reaching that caused her concern. She demon-
strated extensive knowledge and a real understanding
of the child’s issues, his diagnoses, and his program-
ming.’’ The court then stated that ‘‘[t]he testimony at
trial was consistent with Judge Prestley’s findings and
this court sees no reason to deviate from her con-
clusions.’’10
   The record before us contains evidence to substanti-
ate the court’s factual findings and we are not left with
a firm conviction that a mistake has been made. Those
findings, therefore, are not clearly erroneous. The
court’s findings provide an adequate basis for the court
to conclude that attending Charter Oak was in Mat-
thew’s best interest. In light of the foregoing, the court
did not abuse its discretion in fashioning its educational
orders in the present case.
                            B
  The plaintiff also challenges the propriety of the
court’s order permitting international travel.11 At trial,
the plaintiff claimed that travel to Peru is unsafe and
that, if Matthew visited that South American country
with the defendant, there was a risk they would not
return to the United States. He renews those claims
on appeal.
   It is undisputed that both the plaintiff and the defen-
dant were born in foreign lands. It also is undisputed,
as the court found, that Matthew ‘‘is learning three
languages at the same time—English, Spanish, and Pol-
ish’’ as a result of that heritage. At trial, the defendant
testified that she wanted Matthew to visit Peru to ‘‘get
to know his roots . . . to know who he is as a Hispanic
person’’ and to meet his extended family. The plaintiff
presented no evidence at trial indicating that the defen-
dant harbored any intent to remain in Peru with
Matthew.
  In her testimony, the guardian ad litem stated that
she was ‘‘in support of Matthew being able to travel
internationally.’’ She also testified that there currently
were ‘‘no travel advisories’’ for Peru and emphasized
that Peru, like the United States, is a signatory to the
Hague Convention, which she considered ‘‘a protection
against [the defendant] just moving to Peru and stay-
ing there.’’12
   That evidence supports the court’s findings that the
defendant wanted to take Matthew to Peru ‘‘to meet her
extended family and to allow him to immerse himself
in her culture.’’ The court credited the recommendation
of the guardian ad litem, who was in favor of permitting
Matthew to travel internationally with his parents. The
court further found that Peru’s status as a signatory to
the Hague Convention provided the plaintiff with an
avenue of redress in the event that the defendant
refused to return to the United States.
   Travel orders involving minor children rest in the
sound discretion of the trial court. See Stancuna v.
Stancuna, 135 Conn. App. 349, 354–57, 41 A.3d 1156
(2012). We conclude that the court in the present case
did not abuse its discretion in permitting Matthew to
travel outside the United States on vacations with
either party.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff was initially represented by counsel before the trial court.
In this appeal, he appears in a self-represented capacity.
   2
     In his principal appellate brief, the plaintiff also argues, in passing, that
the court improperly entered a parenting schedule order because the plaintiff
‘‘will not see the child during major Christian holidays such as Christmas’’
and failed to consider a prenuptial agreement between the parties. Apart
from those blanket statements, the plaintiff has not briefed those claims in
any manner. They are not included in the statement of issues in his appellate
brief, in contravention of Practice Book § 63-4 (a) (1). See Rosenblit v.
Danaher, 206 Conn. 125, 136 n.12, 537 A.2d 145 (1988) (‘‘[t]his claim will
not be considered because it is not set out in the plaintiff’s preliminary
statement of issues’’). The plaintiff has not provided a separate analysis of
those claims, nor has he identified the applicable standard of review as
required by Practice Book §§ 67-4 (e) and 67-5 (e). The plaintiff also has
not provided citations to the record or legal authority to substantiate those
abstract assertions. We therefore decline to review those inadequately
briefed claims. See Gorski v. McIsaac, 156 Conn. App. 195, 209, 112 A.3d
201 (2015) (‘‘We are not obligated to consider issues that are not adequately
briefed. . . . Whe[n] an issue is merely mentioned, but not briefed beyond
a bare assertion of the claim, it is deemed to have been waived. . . . In
addition, mere conclusory assertions regarding a claim, with no mention of
relevant authority and minimal or no citations from the record, will not
suffice.’’ [Internal quotation marks omitted.]).
   3
     In issuing that order, the court stated: ‘‘With respect to the choice of
schools issue, this court has considered the testimony of the parties, their
witnesses, the testimony of the school principals and all exhibits entered.
In particular, this court has considered the school rankings and finds that
each of the schools are excellent and on par with one another. They each
use the core curriculum and provide the services necessary for students
with an [individual education plan].
   ‘‘[Charter Oak] is an International Baccalaureate school. It was derived
from a [United Nations Children’s Fund] model designed to promote peace
in the world. It is comprised of a very diverse population, and focuses on
topics that celebrate its diverse culture. At least 30 percent of the students
at Charter Oak are Hispanic/Latino. Their school offers Spanish and Chinese
from prekindergarten on, two times per week, thirty minutes per session.
They have a family academy and they celebrate their diversity by including
a family component as well. They incorporate six units of study into each
grade level that address topics to promote an international focus. They also
have programs to address environmental and sustainability issues.
   ‘‘The Naubuc School in Glastonbury is diverse as well but has a lower
Hispanic/Latino population than Charter Oak (16 to 20 percent). The school
offers Spanish two times per week, twenty-five minutes per session, begin-
ning in first grade. From second grade on, Spanish is offered here three
times per week. Their program does include cultural topics to some extent.
   ‘‘For this particular child, who is being raised in homes where Spanish
and Polish are spoken as a first language, the very diverse program at
Charter Oak with its international focus would certainly do more to enhance
his educational experience and serve his cultural needs.
   ‘‘[Also relevant] is the extent of each parent’s involvement in the child’s
educational plan. Although the guardian ad litem testified that she believed
that both parents were and would continue to be involved in planning for
this child and addressing his needs, it is clearly the mother who has taken
the initiative in accessing services such as Birth to Three and therapy for
this child. In her testimony, the mother indicated that she worked with
special needs children for ten years as a paraprofessional and was aware
of milestones that her child wasn’t reaching that caused her concern. She
demonstrated extensive knowledge and a real understanding of the child’s
issues, his diagnoses, and his programming. This court is cognizant of the
fact that it is not unusual in an intact family for one parent to take the lead
in accessing services for their child. And this court does not suggest that
the father is any less devoted to his child than the mother. But as a practical
matter, the track record of the parties in this area speaks for itself and is
certainly a consideration for this court in deciding whose school system
the child will attend.
   ‘‘Finally, while not dispositive, this court has considered the parties’ work
schedules in its decision. The mother works between 9 a.m. to 4:30 p.m.
with an occasional later departure as the need arises. The father was working
4:30 p.m. to 12 a.m. and has now switched his schedule to two hours later.
If the child was to attend Naubuc School in Glastonbury, and the father is
working from 6:30 p.m. to 2:30 a.m. in West Hartford, as a practical matter,
he would not be available to take the child to evening school events. The
mother would then be in the position of having to drive to Glastonbury to
bring the child to those events.
   ‘‘In anticipation of this hearing, the mother has met with the principals
of both schools under consideration. The father has had one telephone
conversation with the principal of Naubuc School. It is clear to this court
that the mother has done her homework, has been the driving force behind
obtaining services, has a work schedule that is more conducive to allowing
this child to fully participate in the school’s programs and activities and is
in the best position to continue to do so. For these reasons, this court finds
that it would be in the child’s best interests to attend [Charter Oak] . . . .’’
   4
     On appeal, the plaintiff does not challenge that factual finding.
   5
     We note that ‘‘the nature of a pendente lite order, entered in the course
of dissolution proceedings, is such that its duration is inherently limited
because, once the final judgment of dissolution is rendered, the order ceases
to exist.’’ Sweeney v. Sweeney, 271 Conn. 193, 202, 856 A.2d 997 (2004); see
also Cunniffe v. Cunniffe, 150 Conn. App. 419, 435 n.11, 91 A.3d 497 (‘‘once
a final judgment enters, the pendente lite orders cease to exist because
their purpose has been extinguished at the time the dissolution judgment
is entered’’ [internal quotation marks omitted]), cert. denied, 314 Conn. 935,
102 A.3d 1112 (2014). For that reason, an appeal challenging a pendente lite
order becomes moot once the marriage is dissolved and a final judgment
is rendered. See Altraide v. Altraide, 153 Conn. App. 327, 332, 101 A.3d 317,
cert. denied, 315 Conn. 905, 104 A.3d 759 (2014). In this appeal, the plaintiff
does not contest the propriety of the pendente lite orders, but rather chal-
lenges the judgment of dissolution and accompanying orders entered by the
court on January 16, 2019.
    6
      The plaintiff has not appealed from the judgment of the trial court denying
his motion for reargument and reconsideration.
    7
      In his reply brief, the plaintiff also invokes the protections of article
seventh of the Connecticut constitution, in violation of ‘‘the well settled
principle that claims may not be raised for the first time in a reply brief.’’
Haughwout v. Tordenti, 332 Conn. 559, 567 n.12, 211 A.3d 1 (2019). He
further has failed to provide this court with an independent state constitu-
tional analysis in accordance with State v. Geisler, 222 Conn. 672, 684–86, 610
A.2d 1225 (1992), rendering any claim with respect to our state constitution
abandoned. See State v. Bennett, 324 Conn. 744, 748 n.1, 155 A.3d 188 (2017).
    8
      The plaintiff’s reliance on Masterpiece Cakeshop, Ltd. v. Colorado Civil
Rights Commission,            U.S. , 138 S. Ct. 1719, 201 L. Ed. 2d 35 (2018),
is misplaced, as that case involved first amendment speech rights that were
implicated by an individual’s religious beliefs. See id., 1728 (appellant’s claim
was ‘‘that he had to use his artistic skills to make an expressive statement,
a wedding endorsement in his own voice and of his own creation [which
allegedly] has a significant [F]irst [A]mendment speech component and
implicates his deep and sincere religious beliefs’’). Moreover, in that decision,
the United States Supreme Court adhered to established precedent that the
‘‘right to the free exercise of religion [may be] limited by generally applicable
laws.’’ Id., 1724.
    9
      At trial, the guardian ad litem testified in relevant part: ‘‘I think [Glaston-
bury and West Hartford are] both high-end towns as far as Connecticut. I
think they’re both towns with very good schools and I think that a child
would do well in either of the towns. . . . I think that [because Matthew]
sleeps every school night at his mother’s home [in West Hartford] I think
it would be a hardship for him to have four transitions a day if he were to
go to [a] Glastonbury school.’’
    10
       The plaintiff also alleges that Charter Oak is an unsafe school and thus
jeopardizes Matthew’s well-being. The court’s memorandum of decision is
silent as to that issue. At trial, the plaintiff testified that the doors to Charter
Oak ‘‘are being left open’’ and unmonitored. The court heard contrary testi-
mony from Charter Oak Principal Juan Melian, who testified that the school
had implemented safety plans that were approved by the director of security
for the West Hartford school system in conjunction with the West Hartford
Police Department. Melian further testified that monitors always are present
at the school’s doors and that ‘‘[e]veryone’’ who enters the school ‘‘is required
to be monitored.’’ As trier of fact, the court was entitled to credit Melian’s
testimony and reject that offered by the plaintiff. See, e.g., Leddy v. Raccio,
118 Conn. App. 604, 616, 984 A.2d 1140 (2009) (decision to credit one party’s
testimony over testimony offered by opposing party ‘‘is solely the province
of the trier of fact, and we will not interfere with that credibility assessment
on appeal’’ [internal quotation marks omitted]).
    It is well established that the appellate courts of this state ‘‘do not presume
error; the trial court’s ruling is entitled to the reasonable presumption that
it is correct unless the party challenging the ruling has satisfied its burden
demonstrating the contrary.’’ (Internal quotation marks omitted.) State v.
Milner, 325 Conn. 1, 13, 155 A.3d 730 (2017). Because it permitted the
defendant to continue Matthew’s enrollment at Charter Oak as part of its
orders, we presume that the court implicitly found that Matthew’s attendance
at Charter Oak did not pose a risk to his well-being. In this regard, we are
mindful that the court, in dissolving the parties’ marriage and entering
those educational orders, expressly denied the plaintiff’s motion to change
Matthew’s school district, which was predicated in part on safety concerns.
See Blum v. Blum, 109 Conn. App. 316, 330 n.13, 951 A.2d 587 (trial court’s
denial of motion ‘‘includes implicit findings that it resolved any credibility
determinations and any conflicts in testimony in a manner that supports its
ruling’’), cert. denied, 289 Conn. 929, 958 A.2d 157 (2008). We therefore
conclude that the court’s memorandum of decision contains an implicit
finding that Matthew’s continued enrollment at Charter Oak does not imperil
his safety. Such a finding is supported by evidence adduced at trial and,
thus, is not clearly erroneous.
   11
      In its orders, the court stated in relevant part: ‘‘Each party shall have
two weeks exclusive vacation time with Matthew during the year. Said
vacation time may—but does not necessarily have to—be taken in consecu-
tive weeks. . . . Vacations may include travel outside the United States.’’
   12
      As our Supreme Court has explained, ‘‘[t]he Hague Convention . . .
establishes the legal rights and procedures for the prompt return of minor
children wrongfully removed or kept from their country of habitual resi-
dence. Under the Hague Convention, a parent, or other individual or institu-
tion, who claims that a child has been wrongfully removed may seek assis-
tance from the ‘Central Authority’ of any signatory nation in securing the
voluntary return of the child. . . . As an alternative, under those circum-
stances wherein the abducting parent refuses to cooperate, the party seeking
the child’s return may commence judicial proceedings to obtain an order
for the child’s return.’’ (Citation omitted.) Turner v. Frowein, 253 Conn.
312, 332–33, 752 A.2d 955 (2000).